 
Page 1/7
 
Contract № 47/2009
Date of signature: 12.1.2009


THE SELLER
 
UralDial LLC
 
Juridical address: 620042, Russia,
Sverdlovskaya Region, Ekaterinburg, Industry
Street 28, Office 138
 
Post address: 620028, Russia, Sverdlovskaya
Region, Ekaterinburg, Kirova Street 28/1
THE BUYER :
 
The company "IsoRay Medical Inc."
 
350 Hills Street, Suite 106
Richland, WA 99354-5411 USA



Hereinafter referred to as the Parties of the Contract.
 
1. SUBJECT OF THE CONTRACT


The Seller shall sell and the Buyer shall buy radioactive preparation Cesium-131
(hereinafter referred to as Goods) in accordance to specification provided in
Appendix 1 to this contract.


2. CONTRACT DURATION AND DELIVERY TERMS


2.1 The Goods under the Contract shall be delivered from 01 December 2009
through 31 December 2010 in the Seller’s non-returnable type A transport
packaging by air [**] (INCOTERMS 2000). The delivery terms can only be extended
by mutual consent of the Parties in writing.


2.2 The date and time of the Goods calibration is 12:00 p.m. local time in the
airport of departure on the date of the shipment plus 4 days and 12 hours
(“Calibration Date”).


2.3 The Seller is responsible for delivery of the Goods to the Buyer at 12:00 pm
local time in the designated airport of delivery on the first Monday following
the date of shipment.


2.4 When Seller becomes aware that delivery of the Goods will be delayed, the
Seller shall notify the Buyer about such delay by fax, phone or electronic mail
no later than five (5) days prior to the transfer of the Goods to the first
shipper.


2.5 Ownership of the Goods shall be transferred to the Buyer upon customs’
clearance at the Buyer’s [**].


2.6 The Buyer shall provide the Seller with the order forecast no later than 30
days prior to date of delivery. Every order for Goods shall be delivered
according to the Buyer’s separate written purchase order sent to the Seller not
later than 10 (ten) days before the planned date of the Goods delivery. The
ordered amount of Goods can be up to [**] less than the forecasted amount.


2.7 The order shall contain the following information:


-
Contract No.;

-
activity of the ordered isotope;

-
designated airport;

-
name and address of the consignee of the Goods

-
date and time of delivery.

 

--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


 
 

--------------------------------------------------------------------------------

 
 
Page 2/7
 
2.8 Seller shall individually nominate the forwarder at the border and shall
send by facsimile or electronic mail the copies of the Air Way Bill (AWB),
Dangerous Goods Declaration, Invoice, Packing Slip and Certificate of Quality to
the Buyer on the day of the Goods departure.


3. PURCHASE PRICE AND CONTRACT VALUE


3.1 The unit price of the Goods (one lot) shall be [**]  US dollars ($[**]).
         For the Goods made by Open joint-stock company «Institute of nuclear
materials» (Zarechny, Sverdlovsk region, 624250, Russia) One lot shall be one
Curie (1 Ci) as calculated on the calibration date and time.


         For the Goods made «State Scientific Center- Research Institute of
Atomic Reactors» (Dimitrovgrad, Ulianovsk region, 433510, Russia) one lot shall
be one Curie (1 Ci) [**] as calculated on the measurement date and time. The
measurement date and time shall be not sooner than the calibration date and time
[**].


           For the purpose of customs clearаnce it is determined, that cost of
the non-returnable transport packaging set of type A (used by «State Scientific
Center- Research Institute of Atomic Reactors» (Dimitrovgrad, Ulianovsk region,
433510, Russia)) shall be one hundred US dollars ($100.00), the cost being
included into cost of the Goods and is not paid separately. The quantity of
non-returnable transport packaging of type A is one piece per delivery.


3.2 The unit price of the Goods is based on the minimum order volume of [**] Ci
per month as averaged over any consecutive two month period.


3.3 Solely for the purposes of ascertaining a total contract value but subject
to actual delivery of Goods to Buyer as set forth herein, the contract value for
the period of its duration is [**] for the quantity of the Goods delivered in
the amount of [**] Ci of Cs 131.  The above mentioned quantity of Goods and
contract value are considered as maximum values only, whereas the actual
quantity of Goods and the contract value will be based on the Buyer’s written
purchase orders.


3.4 Parties agree that if the minimum order volume increases to [**] Ci per week
the unit price of the Goods shall be [**] per Ci and if the order volume
increases to [**] Ci per week the unit price of the Goods shall be [**] per Ci. 
The Buyer shall provide 2 months advance written notification to Seller of an
increase in the minimum order volume.


4. PAYMENT


4.1 The payment for the delivered Goods shall be executed by the Buyer within 30
calendar days from the Goods’ delivery date.


4.2 The payment shall be made in US dollars via wire transfer to the bank
account of the Seller, after the Seller provides the following documents to
Buyer:


-certificate of quality of the Goods
-invoice
-shipping paperwork
 

--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


 
 

--------------------------------------------------------------------------------

 

Page 3/7
 
4.3 The bank account information of the Seller is:


UralDial, LLC, 620042, Russia, Sverdlovskaya Region, Ekaterinburg, Industry
Street, 28, Office 138 
VAT-number [**]


Beneficiary Institution
OJSC BANK URALSIB
SWIFT: [**]
MOSCOW, RUSSIA
Ekaterinburg branch
SWIFT: [**]
Ekaterinburg, Russia
Account # [**]


Intermediary Institution
AMERICAN EXPRESS BANK, LTD
SWIFT: [**]
New York, USA


4.4 The bank account information of the Buyer is:
 
The Company “IsoRay Medical Inc.”
350 Hills Street, Suite 106
Richland, WA 99354-5411 USA
 
Bank Information:
Columbia River Bank
Kennewick, WA, USA
Account #[**]
Routing # [**]


4.5 The date of the payments for the goods is the date of the initiation of the
wire transfer by the Buyer.  Buyer shall make the payment against the Seller's
Invoice and notify the Buyer within twenty four (24) hours about the number and
date of the wire transfer and the name and address of the bank which made the
transfer. The Contract number and the Invoice number must be indicated in the
outgoing payment-transfer document.


4.6 All expenses and commissions of the Buyer’s Bank are responsibilities of the
Buyer. Other expenses and commissions of all other Banks are responsibilities of
the Seller.


4.7 In the event of late payments, the Buyer is responsible for a late payment
fee in the amount of [**] for each day past the payment due date not to exceed
[**] of the invoice amount for the lot of Goods for which payment is late.



--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


 
 

--------------------------------------------------------------------------------

 
 
Page 4/7
 
5. QUANTITY OF THE GOODS AND QUALITY


5.1 The quality of the Goods shipped by the Seller shall comply with the Buyer
Specifications as provided in Appendix 1 to this contract.


5.2 The Certificate of Quality shall be attached to each description of the
Goods in a lot for each shipment.


5.3 The quantity of the Goods delivered to the Consignee shall meet the
requirements specified in the Purchase Order by the Buyer. The quantity of the
Goods shall be measured by Seller with an error of no more than [**] of the
specified quantity and shall be the amount on the Calibration Date.


6. PACKING AND LABELING


6.1 The Goods shall be packed into a Type-A Package Design, which is provided by
the Seller. The Type-A Package Design is a non-returnable package.


6.2 The Seller shall label the Type-A Package Design in conformity with the ICAO
and IATA regulations and the IAEA safety standards, Safety series No. 6 (1990).


6.3 The Seller is responsible for the safety of the package and compliance with
all applicable laws.


7. SHIPMENT AND TRANSPORTATION


7.1 The Seller or its appointed person shall inform the Buyer in writing of the
Good’s readiness for shipment no later than 2 days before the shipment.


7.2 Within one working day after the shipment is transferred to the air carrier
the Seller or its appointed person shall provide the Buyer via fax/cable/e-mail
with the following information:


- date of shipment;
- Contract No;
- denomination of Goods;
- quantity of Goods;
- quantity of packaging;
- flight No. and Airway Bill No.


7.3 In addition to the above, the Seller or its appointed person shall provide
the Buyer a copy of the Shipping Specification, Commercial Invoice, Shipper’s
Declaration for Dangerous Goods (DGD), Notification on Shipments of Radioactive
Materials (DGN) Quality Certificate (originals included with the shipment) and
any other required or necessary documentation to assure the customs clearance of
the goods by the Buyer.


7.4 According to this contract Producers and Shippers are Open joint-stock
company «Institute of nuclear materials» (Zarechny, Sverdlovsk region, 624250,
Russia), «State Scientific Center- Research Institute of Atomic Reactors»
(Dimitrovgrad, Ulianovsk region, 433510, Russia).
The indicated entities shall draw up and provide the Seller with all documents,
necessary and required for customs clearance, including the packing list,
specifications, certificate of conformity, declaration of dangerous goods, as
well as other documentation.
 

--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


 
 

--------------------------------------------------------------------------------

 
 
Page 5/7
 
8. ACCEPTANCE OF THE GOODS, CLAIMS


8.1 The Goods are considered delivered by the Seller or the Shipper and accepted
by the Buyer with respect to quality and quantity in accordance with the
Certificate of Quality and Shipping Specifications including an invoice.


8.2 In case of nonconformity of the Goods quantity or quality to the documents
referenced in Section 8.1 above or any other nonconformity, (e.g. damage or loss
in transit), the Buyer shall inform the Seller no later than ten days after the
receipt of the defective Goods by the Buyer.


8.3 Claims in respect of the Goods quality and quantity shall be accompanied
with a written statement drawn up at the place of destination with the
participation of the Seller’s representatives and quality control department.


8.4 The Claim must specify:


-           the numbers and dates of the following documents: the Contract, the
Purchase Order, the AWB, the Packing Slip and the Certificate of Quality;
-           information on the integrity of the Type-A Shipping package and its
internal contents;
-           detailed results of the analytical measurements including analysis
methods used;
-           the Buyer's conclusions regarding failure to meet the quality and/or
quantity requirements of the Goods;
   the cost calculation of a missing quantity of the Goods or the Quantity that
cannot be used in production.


The Claim must be signed by the Buyer.


Each claim shall be provided in English and Russian.
One copy of the claim shall be sent to the Seller via express mail and another
copy shall be sent via fax or electronic mail.


8.5 Seller shall confirm the Claim receipt via fax or electronic mail and issue
a reply no later than 7 (seven) business days after the Claim receipt.  The
reply must be sent in the same manner as the Claim, as described in Section 8.3
above.


8.6 Other than with respect to Goods which are damaged in transit by the Shipper
or delayed beyond the time for delivery as required by Section 2.3 as a result
of Shipper’s sole actions alone, the Buyer shall pay only for the Goods actually
received that can be used in production. Payment amounts shall be based on the
corrected invoice provided by the Seller, as adjusted for failures in quantity
and quality described in Section 8.2 above. The copy of the corrected invoice
shall be sent to the Buyer via fax or electronic mail.


8.7 Notwithstanding that title to the Goods does not transfer to Buyer until
[**].


9. TERMINATION


9.1 Buyer may terminate this Contract upon 5 days written notice to Seller, upon
failure to deliver the Goods meeting the quality and quantity specifications set
forth in Section 8.1 above, requested by Buyer for shipment within 7 days of the
Monday scheduled for delivery over any consecutive four (4) week period
regardless of the reason delivery has not occurred whether as a result of delays
caused by a shipper, closure of reactor facilities, or any other factors outside
control of the Buyer causing the delay in receipt of the Goods.
 

--------------------------------------------------------------------------------

[**]
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


 
 

--------------------------------------------------------------------------------

 
 
Page 6/7
 
9.2  Seller may terminate this Contract upon 5 days written notice if Buyer
fails to pay any Invoice within 10 days of the due date, provided that no
invoice involving a shipment subject to a Claim shall be due until after such
claim is either mutually resolved by the Parties or settled by Arbitration under
Section 10.


10. ARBITRATION


All disputes or differences, which arise out of or in connection with the
Contract, shall be settled by means of negotiations between the Parties. If the
Parties can not settle any such dispute or differences within 21 days from
beginning negotiations, then such dispute or difference shall be subjected to
settlement, jurisdiction of ordinary courts being excluded, by arbitration
conducted in accordance with the International Commercial Arbitration Court at
the Chamber of Commerce and Industry of Russian Federation in Moscow in
compliance with the rules and procedure of the said Court and in compliance with
the Laws of Russia.


The award of the Court is final and binding upon both Parties.
 
11. MISCELLANEOUS PROVISIONS


11.1 This Contract shall commence on the date of its signing by the authorized
representatives of the Parties and unless terminated pursuant to Section 9 shall
remain in effect until December 31, 2010. The contract is extendable by mutual
consent of the parties in writing.


11.2 The Seller applies all reasonable efforts to ensure availability of supply
of the Goods from 2 (two) reactor facilities at all times.


11.3 The Seller ensures supply of the Goods to the Buyer on exclusive basis
regardless of the reactor facility used in the Goods production.


11.4 Any changes and/or appendixes to the Contract are valid only if they are
made in writing and signed by the duly authorized representatives of the
Parties.


11.5 The Contract shall be considered legally binding if provided by a facsimile
transmission.


11.6 After signing the Contract all preceding negotiations and correspondence
connected with this Contract is considered annulled.


11.7 Ekaterinburg is considered to be the place of signing the Contract.


11.8 This Contract is originally drafted and signed in English and Russian. Both
the English and Russian versions of the Contract are of equal force.

 
 

--------------------------------------------------------------------------------

 
 
Page 7/7
 
THE SELLER
THE BUYER
   
UralDial LLC
The company "IsoRay Medical Inc."
   
Juridical address: 620042, Russia,
Sverdlovskaya Region, Ekaterinburg, Industry
Street 28, Office 138
350 Hills Street, Suite 106
Richland, WA 99354-5411 USA
Phone: (509) 375-1202
   
Post address:  620028, Russia, Sverdlovskaya
Region, Ekaterinburg, Kirova Street 28/1
E-mail: : isotope@isoray.com
   
Phone: (343) 270-75-29
Signed by:
 
[sig2.jpg]
Fax:        (343) 246-91-56
 
E-mail: d_bugaev@mail.ru
 
Signed by:
 
Dwight Babcock, СЕО
[sig1.jpg]
 
D.P. Bugayev, General Director
 


 
 

--------------------------------------------------------------------------------

 